Citation Nr: 0014978	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-12 977	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back injury.

3.  Entitlement to service connection for right eye 
blepharitis.

4.  Entitlement to service connection for the residuals of a 
right elbow injury.

5.  Entitlement to service connection for bladder cancer.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service with the U. S. Navy from May 
1957 to April 1961 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for the present disposition of the 
appeal has been requested or obtained.

2.  The veteran's claim for service connection for a left eye 
injury was denied in an August 1975 rating action, he was 
notified of this decision but did not file a timely appeal 
and that decision is final.  The evidence submitted and 
received since the time of the August 1975 rating action is 
essentially argument by the veteran which is cumulative with 
argument he had made at the time of the original rating 
action.  

3.  The veteran's claim for service connection for a back 
injury was denied in an October 1975 rating action, he was 
notified of this decision but did not file a timely appeal 
and that decision is final.

4.  While additional evidence revealing low back pathology 
has been received since the time of that initial rating 
action, no evidence submitted since the time of that initial 
rating action relates any current low back disability to any 
incident, injury or disease of active service.  

5.  No clinical or other competent evidence on file relates 
current right eye blepharitis to any incident, injury or 
disease of active service.  

6.  No clinical or other competent evidence on file reveals 
any present right elbow disability residual to a fissure 
fracture of the proximal radial head during service in 
December 1959.  

7.  No clinical or other competent evidence on file reveals 
any causal connection between a transitional cell carcinoma 
(TCC) of the bladder which was identified and surgically 
excised by VA in February 1997 and any incident, injury or 
disease of active service.  

8.  No clinical or other competent evidence on file shows any 
causal connection between disability of the heart including 
coronary artery disease, hypertension and angina, all first 
shown many years after service, and any incident, injury or 
disease of active service.  

9.  The veteran did not engage in combat and no stressor 
provided by the veteran to support a diagnosis of PTSD has 
been corroborated; and a preponderance of the clinical 
evidence on file is against a diagnosis of PTSD.

10.  The veteran has no service-connected disability upon 
which to support an award of a total rating for compensation 
based upon individual unemployability.  


CONCLUSIONS OF LAW

1.  The August 1975 rating decision denying service 
connection for left eye injury is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  Evidence received in support of the veteran's application 
to reopen a claim for service connection for the residuals of 
a left eye injury is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The August 1975 rating decision denying service 
connection for a back injury is final.  38 U.S.C.A. § 7105 
(West 1991).

4.  Evidence received in support of the veteran's application 
to reopen a claim for service connection for a back injury is 
not new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104(b) (West 1991); 
38 C.F.R. 3.156(a) (1999).  

5.  Claims for service connection for right eye blepharitis, 
for the residuals of a right elbow injury, for bladder 
cancer, and for heart disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (1999).  

7.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Law and Regulation:  A claim for service connection which has 
previously been denied in a final decision may not be 
reopened unless new and material evidence is presented or 
secured.  38 U.S.C.A. § 7108.  New evidence, however, means 
more than evidence that was not previously physically of 
record, and is evidence that is more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App.  171 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration which is neither 
cumulative nor redundant and which, by itself or in 
conjunction with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a). 

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court of 
Appeals for Veterans Claims (Court) held that, to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time the 
claim was denied on any basis.  Additionally, evidence 
considered to be new and material sufficient to reopen a 
claim would be evidence that tended to prove the merits of 
the claim that was the specified basis for the last final 
disallowance of the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exceptions 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit overruled Colvin and it's 
progeny as to the materiality element of the new and material 
test, by holding that the materiality test of the Court "may 
be inconsistent with the underlying purposes and procedures 
of the veteran's benefits award scheme."  Hodge at 1360.  The 
Hodge decision specifically rejected a part of the Colvin and 
Evans test for new and material evidence, namely, that there 
exist a "reasonable possibility that the new evidence, when 
reviewed in the context of all of the evidence, both new and 
old, would change the outcome."  The Federal Circuit stated 
that 38 C.F.R. § 3.156(a) emphasized the importance of a 
complete evidentiary record for the evaluation of the 
veteran's claim rather than the effect of the new evidence on 
the outcome.  Hodge at 1363.  The Federal Circuit 
specifically stated that any interpretative doubt must be 
resolved in the veteran's favor and that the regulation 
imposed a lower burden or reopen than the older Colvin test.  
Hodge at 1361, M 1.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court stated that the existence of a well-grounded claim no 
longer necessarily flowed from a determination that new and 
material evidence had been presented.  Put another way, the 
Court found that Hodge implicitly held that new and material 
evidence could have been presented, even though the 
underlying claim was not well grounded.  Consequently, if VA 
determines that new and material evidence has been presented, 
it must next determine as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108, whether 
the appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  

In Winters v. West, 12 Vet. App. 203 (1999) (en banc), the 
Court held that Hodge now required a three-step process in 
evaluating reopened claims.  First, it must be determined 
whether new and material evidence had been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, immediately upon reopening, VA must then 
determine whether, based upon all of the evidence and 
generally presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the VA must evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

Finally, the Board does not have jurisdiction to consider a 
claim which has been previously denied in a final decision 
unless new and material evidence has, in fact, been 
presented.  38 U.S.C.A. § 7104(b).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110, 1131.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain specific 
diseases (such as arthritis and hypertension) on a 
presumptive basis if not otherwise established as incurred in 
service, if such diseases are manifested to compensable 
degree within one year following a veteran's separation from 
service.  38 C.F.R. § 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Left Eye Injury:  In its August 1975 rating action, the RO 
denied service connection for the residuals of a left eye 
injury on the basis that no such injury was identified during 
service.  The service medical records on file at the time did 
not reveal any complaints, findings, treatment or diagnosis 
for a left eye injury at any time.  Multiple physical 
examinations on file noted that the eyes were normal.  The 
physical examination for separation from active duty in July 
1962 noted that the eyes were normal and listed vision for 
each eye at 20/20.  In his initial claim for VA compensation 
filed in April 1975, almost 13 years after service 
separation, the veteran stated that he had injured his left 
eye in early 1959.  No further statements or circumstances 
surrounding a left eye injury were then submitted by the 
veteran.  Also on file at the time of the RO's August 1975 
rating action was a report of a private hospital examination 
completed in November 1972.  While that hospitalization 
involved chest pain and dizziness, that report also noted 
absolutely no complaint, finding, treatment or diagnosis of 
any form of residual from a left eye injury.  The eyes were 
normal at this time.  Also on file were other records of 
private emergency hospitalizations in June, July and October 
1966.  These records contain no complaints, findings, 
treatment or diagnosis of a left eye injury or any residuals.  
Also on file were records of the veteran's treatment with a 
private physician on several occasions from 1972 through 1973 
and, again, there were no complaints, findings or treatment 
for a left eye injury.  Accordingly, service connection for 
residuals of a left eye injury was denied in the absence of 
any clinical evidence documenting such injury at any time 
during service and in the absence of any evidence of 
residuals of a left eye injury at any time after service.  

Since the time of that initial and now final August 1975 
rating action, a considerable amount of clinical records have 
been added to the claims folder.  

In his July 1997 claim to reopen, the veteran wrote that in 
1958 he fell down a ladder during service and injured his eye 
with a burning cigarette.  During a personal hearing before 
the undersigned in February 2000, the veteran testified that 
his left eye was injured while working aboard ship in deck 
gangs chipping paint and that he was "forever getting things 
in [his] eyes." 

While a considerable amount of clinical evidence has been 
added to the claims folder since the time of the August 1975 
rating decision, there are simply no particular complaints, 
findings, treatment or diagnosis of any old left eye injury 
or residuals thereof in any of these records.  In February 
1998, the veteran was provided a VA eye examination during 
which he reported that he injured his left eye during service 
with a lit cigarette and that he had problems for a few weeks 
following that incident.  His current eye complaints were 
that the did not like his progressive bifocals because he was 
having trouble reading with them and that he had had a 
burning sensation of the eyes for the past few weeks since he 
had started taking Lithium.  He was currently under no 
ophthalmological treatment and had no allergies.  This 
complete eye examination resulted in diagnoses of (1) mild 
blepharitis in both eyes and (2) a small, flat 1/3-diameter 
choroidal nevus in the macula of the left eye.  However, this 
physician wrote that "there was no evidence of ocular 
pathology resulting from the old injury to the patient's left 
eye."  

There is simply no new and material evidence submitted since 
the time of the initial August 1975 rating action sufficient 
to reopen the veteran's claim for service connection for the 
residuals of a left eye injury.  That claim was initially 
denied by the RO in August 1975 in the complete absence of 
any evidence showing a left eye injury at any time during 
service or any residuals of such injury at any time during or 
after service.  There is no clinical or other competent 
evidence on file since the time of that initial denial which 
in any way identifies a left eye injury during service or any 
residuals of such trauma at present.  The fact that the 
veteran wrote and told a VA physician that he injured his 
left eye during service with a lit cigarette and that he told 
the undersigned during personal testimony that he injured the 
left eye by chipping paint is simply cumulative with the 
veteran's previous assertion that he had indeed injured the 
left eye in some manner during active military service.  
While the veteran is certainly competent to provide his 
perceived basis of a left eye injury, he lacks the competence 
of a medical doctor to provide a competent diagnosis of 
present left eye injury residuals.  The only clinical 
evidence on file since the time of the earlier denial noted 
the existence of bilateral mild blepharitis (which was not 
present at any time during or for many years after service) 
and a benign choroidal nevus of the left eye which this 
physician concluded was not residual to a traumatic eye 
injury decades earlier during service.  That is, the only 
clinical evidence on file is against a finding of any present 
residual of an old left eye injury.  In the absence of any 
new and material evidence, the application to reopen the 
claim of entitlement to service connection for a left eye 
injury is denied.

Back Injury:  In the August 1975 RO rating action, service 
connection for a back injury was denied.  While an acute back 
injury was demonstrated in the service medical records in 
January 1962, no chronic back disability was identified 
thereafter and the physical examination for service 
separation revealed no back disability.  Clinical evidence 
from after service submitted and considered at that time also 
failed to support a finding of a chronic back disability 
which was attributable to any back injury during service.  

More specifically, the evidence on file at the time of that 
denial showed that, during service in January 1962, the 
veteran reportedly fell out of a gun mount more than two 
weeks before he actually sought treatment.  Upon examination, 
there was some swelling and tenderness.  Pain had subsided 
but recently returned and was reported as between the 
shoulders and down to the middle of his back.  Examination of 
the chest, lungs and heart was normal but there was some 
tenderness to palpation at T4-5.  An X-ray examination was 
performed several days later and this was interpreted as 
"normal findings."  This was the only back injury documented 
as having occurred during service.  The veteran's physical 
examination for final release from service in July 1962 noted 
that the neck, spine, and other musculoskeletal systems were 
normal.

Also on file at the time of the August 1975 rating action 
were private medical records showing that the veteran had 
been admitted to a private emergency room in June 1966 after 
being involved in a motorcycle accident.  There were multiple 
abrasions of the left and right shoulders, right forearm, 
left wrist and thumb.  X-rays were negative and the prognosis 
was good.  The following month in July 1966, the veteran was 
again admitted to the same private emergency room with 
reports of having fallen down a stairwell.  There was a 
hematoma of the right hip, an acute left ankle sprain and a 
minimal right ankle strain.  X-rays were negative and the 
prognosis was good.  The veteran was again admitted to the 
same private emergency room in October 1966 after having been 
involved in an automobile accident which caused laceration, 
concussion and whiplash.  He was dizzy and having left arm 
and chest pain.  He was admitted.  X-rays of the cervical 
spine revealed an apparent widening of the interspinous space 
at C6-7.  There was suspicion of minimal subluxation of the 
posterior spinal joints.  No fractures were identified.  The 
conclusion was a strong suspicion of ligamentous injury about 
the posterior spinal joints and between C6 and C7 allowing 
reversal of the normal cervical curve.  

In November 1972, the veteran again sought treatment at this 
same private hospital.  He was working at the local boat yard 
and had noted some dizziness and some chest pain on the left 
side.  He said he had been checked out in Boston but they 
could not find anything.  He had been checked out at 
Manhattan Beach and the doctor there told him that it could 
be muscle spasm.  He had also been checked out in San Diego 
but nothing had ever been derived in the nature of these 
attacks.  A physical examination noted no history of coronary 
attacks and he knew of no heart trouble.  Physical 
examination of the back showed that it was supple and there 
was no costovertebral angle tenderness noted.  The impression 
was that the veteran had an allergic giant hives reaction of 
some type.  There were no complaints of any form of back 
problems.  

Also on file at the time of the earlier rating action was the 
veteran's own report of having sustained a back injury in 
August 1962, after service separation, while working for a 
bottle company lifting two cases of soda.  At that time, he 
wrote that his back went out and he fell to the floor.  He 
said it happened two times that month.  No records of medical 
treatment for these occasions was provided by the veteran.  

Based upon this evidence, the RO denied service connection 
for a back condition in its August 1975 rating action 
because, at that time, no chronic disability of the back had 
been identified at any time during or after service.  

Since the time of that August 1975 rating action, a 
substantial amount of clinical evidence has been collected 
and added to the claims folder.  VA clinical records from 
December 1974 note that the veteran complained of lumbar pain 
radiating to both legs and flank areas.  Prior cervical spine 
surgery for fusion had reportedly been provided in 1966 
following a post-service automobile accident.  The assessment 
was acute low back strain.  

A private treatment record submitted in May 1975 (WFS, M.D.) 
noted that this physician had seen the veteran in December 
1972 for "acute lumbosacral strain and spasm" indicated as an 
on-the-job injury.  It was further noted that the lumbar 
spine was "normal" (quotes in original).  

In January 1975, the veteran was admitted to a VA hospital 
having injured his back the day of admission while lifting a 
trailer.  He was reportedly holding a trailer with another 
person who dropped his load causing an acute flexion injury 
of the veteran's lumbar spine.  He fell down with 
excruciating pain in his back and numbness in both legs.  The 
veteran also reported several other episodes of back pain in 
the past while doing heavy lifting.  X-ray studies showed no 
abnormalities of the lumbar spine.  The veteran was placed at 
bed rest in traction and back pain improved.  He was provided 
exercises.  The record of this admission also revealed that 
the veteran was provided an MMPI which showed a mixed pattern 
suggesting hysteric, hypomanic and emotionally explosive 
elements.  It was the medical personnel's belief that, 
because of the veteran's unusual nature of sensory 
distribution which showed at the time of admission decreased 
sensation throughout the lower left leg with no other hard 
physical findings, the patient had some hysterical aspects to 
his low back pain.  The diagnoses were low back pain 
secondary to indirect trauma to the back and hysterical 
hypomanic and emotionally explosive personality.  

In December 1977, the veteran reported a sudden onset of low 
back pain while lifting 30-gallon drums of wax and complained 
of radiation to his left leg.  He was working as a janitor.  
In November 1978, the veteran was seen by VA as an outpatient 
for various complaints and there was a notation of chronic 
low back pain and "? hysterical component."  In March 1979, 
the veteran again reported back problems after lifting a 6-
gallon can of gasoline two days earlier.  He said he fell to 
the ground and was unable to get up on his own.  He reported 
a low back pain history dating to an accident he had in 
"1975."  In November 1979, he again reported chronic low back 
pain following a motor vehicle accident in early 1975.  There 
had been no fracture and no surgery.  The assessment was 
chronic low back pain.  Another treatment record from two 
weeks later in November 1979 again related low back pain 
residual from January 1975.  

More recently, in April 1997, an MRI of the lumbar spine was 
interpreted as revealing what appeared to be a chronic disc 
herniation with some osteophyte lipping at L1-L2, but it was 
concluded that this was not producing any cord compression.  
Another MRI of the lumbar spine in August 1997 was 
interpreted as revealing Grade I spondylosis at L1-L2 with 
minimal disc herniation.  Four X-ray studies of the 
lumbosacral spine in February 1998 were interpreted as 
revealing no evidence of fracture, dislocation, subluxation 
or soft tissue abnormalities.  There were degenerative 
changes at multiple levels with disc space narrowing at L4-L5 
and L5-S1 and degenerative changes at the facet joints 
throughout the lumbar spine.  Also, mild levoscoliosis of the 
lumbar spine was also noted.  In April 1998, the veteran was 
again seen for low back pain and apparently told the VA 
examiner that he had a history of a spinal fracture in 
Vietnam.  

Finally, in February 1998, the veteran was provided a VA 
orthopedic examination.  His claims folder was available and 
reviewed by the VA physician.  The veteran reported his 
recollection of back injuries in service.  He also reported 
that he reinjured his back in July 1977 while helping a 
neighbor install a water line.  The assessment was mechanical 
low back pain.  There was, however, no opinion or conclusion 
which in any way related any present findings to any 
incident, injury or disease of active service.  

With respect to the veteran's contentions, in conjunction 
with his claim to reopen, the veteran submitted a statement 
in May 1997 wherein he reported that "in August 1963" he was 
returning from Vietnam and preparing to get underway from 
Pearl Harbor and was ordered to secure small arms ammunition 
at which time he injured his low back.  He said he fell and 
could not get up and laid there "for about 45 minutes."  He 
said he was examined and X-rayed and it was established that 
he had "a serious back strain."  He also wrote that he was 
approached by an officer and two corpsmen who told him that 
if he did not sign a release that he would be held for an 
additional three months and, because he wanted to separate 
and see his family, he signed this release.  

In testimony before the undersigned in February 2000, the 
veteran recounted the incident, corroborated in the service 
medical records, of falling off a gun mount.  He said the 
result of that incident was that he was diagnosed with back 
strain and only provided Aspirin.  He then described the 
incident, just noted in his May 1997 written statement, of 
reinjuring his back while aboard ship returning from overseas 
while moving ammunition cases (only here he said it occurred 
in July 1962).  He said that X-rays were taken and showed his 
spine being "at a 45-degree angle."  He stated that treatment 
consisted of 4 or 5 people, one person to each extremity, 
pulling to straighten him out which caused him pain.  He said 
he was told that "if he didn't do it, they would put me in 
the hospital and keep me for three months."  He testified 
that he injured his back again within three months of 
separating service while working for a bottling company in 
Seattle.  He also reported that he obtained copies of service 
medical records reflecting treatment for his reported injury 
in July 1962 including "an actual copy of the X-ray showing 
my spine bent in two," which he reportedly mailed to the RO.  
He stated that he later checked with the RO and found that 
such medical records were not in his claims folder.  He 
testified that more recent VA MRIs showed disc compression 
and reported that he had actually shrunk almost 3 inches in 
height.  He also reported that he believed that he had actual 
treatment records from the Ballard General Hospital in 
Seattle reflecting treatment for a low back injury which 
occurred during private employment within three months of 
service separation and the undersigned advised the veteran to 
submit such records if they were in his possession.  

Analysis:  The veteran has not submitted, nor are any other 
clinical records on file, private or VA, new and material 
evidence sufficient to reopen his claim for service 
connection for a back injury related to service.  The 
evidence on file at the time of the initial RO August 1975 
rating decision which denied service connection for a back 
injury included the service medical records documenting that 
the veteran fell out of a gun mount in December 1961 and that 
he first sought treatment for this fall over two weeks later 
at which time it was only recorded that there was some 
tenderness to palpation at T4-T5 and X-ray studies conducted 
at that time reflected "normal findings."  There was no 
diagnosis of back strain as reported by the veteran during 
the hearing and he was provided Darvon for pain, not just 
Aspirin as reported by the veteran during the hearing.  The 
service medical records contained no other complaints, 
finding, treatment, diagnosis, or diagnostic study revealing 
any form of chronic residual resulting from this injury for 
the remainder of the veteran's active military service and 
the physical examination for separation in July 1962 reported 
that the veteran's back and other musculoskeletal system were 
normal.  

In his May 1997 statement in support of his claim to reopen, 
the veteran wrote that he had reinjured his back during 
service in "August 1963" although service personnel records 
clearly show that he was separated in August 1962.  While the 
veteran testified at the hearing that he reinjured his back 
aboard ship in Pearl Harbor in early to mid-July 1962, the 
physical examination for service separation is clearly 
documented to have been completed on July 19, 1962, at a 
service facility in Seattle, Washington, and that examination 
recorded a normal back with no documented complaints.  While 
the veteran testified that he mailed actual service medical 
records reflecting treatment for this July 1962 back injury, 
no such records are contained in the veteran's claims folder.  
While the veteran indicated that those records included an 
actual X-ray study showing that his spine was "bent in two," 
objective clinical evidence on file fails to reveal any mid 
or low back spinal abnormalities of any kind for many years 
after service.  While the veteran indicated that he had 
copies of treatment records for post service back injury 
three months after service, and while he was advised by the 
undersigned to forward those copies, no such copies were 
received at the time this appeal was being reviewed by the 
Board over three months after that hearing was conducted.  

However, there are on file copies of various records 
reflecting the veteran's treatment for injuries with the 
Ballard General Hospital in Seattle commencing in June 1966, 
almost four years after service separation, and these records 
clearly reflect post service injuries including a motorcycle 
accident, a fall down a stairwell, and a motor vehicle 
accident.  However, none of these records reflect any 
preexisting low or midback injury or chronic residuals of 
such injury.  Other records from the Ballard Hospital in 
Seattle, Washington, include a complete physical examination 
which contains no complaints, findings or treatment for any 
form of low or midback injury.  As detailed above, the 
veteran is shown to have had a series of low back injuries 
after service but no clinical evidence on file reveals that 
any current back disability is causally related or residual 
to the single documented fall the veteran sustained in 
December 1961.  

The record from a private physician clearly notes that the 
veteran had acute lumbosacral strain and spasm in December 
1972, but that the lumbar spine was "normal" at that time, 
which was over 10 years after active military service.  
Indeed, although there are treatment records in the 1960's 
and 1970's reflecting a series of post service low back 
injuries, none of these records document any prominent spinal 
abnormalities.  It is not until the 1990's that diagnostic 
studies reflect lumbar spine disc herniation (without cord 
compression) and diffuse degenerative changes.  

The only documented back injury in service was acute 
tenderness of the thoracic spine at T4-T5 with X-ray studies 
revealing normal findings.  No clinical evidence from after 
service reflects any chronic disability of the thoracic spine 
of any kind.  Multiple clinical records clearly documenting 
numerous low back or lumbar spine injuries after service 
result in findings of chronic low back pain and have more 
recently resulted in findings of low back disc and 
degenerative disease but no clinical evidence on file relates 
any of these findings to any incident, injury, or disease of 
active service, including the veteran's fall from a gun mount 
in December 1961.  Accordingly, no evidence submitted or 
received since the time of the initial August 1975 rating 
action denying service connection for a back injury is new 
and material to reopen that claim and, accordingly, that 
claim is not reopened.  

II.  Service Connection Claims

Additional Law and Regulation:  Except when otherwise 
provided by the Secretary in accordance with the provisions 
of this title, a person who submits a claim for benefits 
under laws administered by the Secretary, shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The Court has provided 
that a well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Finally, the Court has established what may be referred to as 
a three-pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that 
in order for a veteran's claim for service connection to be 
well grounded, there must be competent evidence of:  
(1) Current disability in the form of a medical diagnosis; 
(2) incurrence or aggravation of the disease or injury in 
service in the form of lay or medical evidence; and (3) a 
nexus between in-service injury or disease and current 
disability in the form of medical evidence.  Finally, a claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Right Eye Blepharitis:  The service medical records do not 
reveal right (or left) eye blepharitis or any other disease 
or injury of the eyes at any time.  Multiple physical 
examinations on file from service reveal that the eyes were 
normal.  The July 1962 physical examination for service 
separation noted that the eyes were normal and vision was 
recorded as 20/20 bilaterally.  The clinical evidence on file 
reflects no particular complaints, findings, treatment or 
diagnosis of any right eye disability of any kind for many 
years after service.  

A report of physical examination conducted by the Ballard 
Hospital in Seattle during a hospitalization in November 1972 
noted that the eyes were normal, round, regular and equal and 
reactive to light.  

In his July 1997 claim, the veteran stated that the fell down 
a ladder and injured his eye with a lit cigarette in 1958.  
In sworn testimony before the undersigned in February 2000, 
he said that he injured his eyes from chipping pain aboard 
ship.  

In the February 1998 VA eye examination, the veteran reported 
that he injured his left eye with a cigarette during service.  
His current complaints were that he did not like his 
progressive bifocals and that his eyes felt a burning since 
he was taking Lithium.  The diagnosis from this examination 
was bilateral blepharitis.  This physician opined that there 
was no evidence of ocular pathology resulting from an old 
injury to the veteran's left eye.  

The veteran's claim for service connection for right eye 
blepharitis is not well grounded because there is no evidence 
of right eye blepharitis or any other cause therefor 
documented during or for many years after service and the 
first finding of right eye blepharitis upon VA examination in 
February 1998, over 35 years after service, is in no way 
related by any competent clinical evidence to any incident, 
injury or disease of active service.  Without evidence of 
right eye disability during or for many years after service 
and without any competent evidence relating current right eye 
blepharitis to any incident of service, a claim for service 
connection for right eye blepharitis is not well grounded.  

Right Elbow Injury:  In July 1997, the veteran claimed 
entitlement to service connection for the residuals of a 
right elbow injury.  He wrote that he fractured this elbow 
during service in 1958.  In testimony at the February 2000 
hearing, the veteran reported that he had sought treatment 
for a right elbow injury after service but he could not 
recall if there had ever been any X-ray findings and he 
stated there was no current diagnosis of right elbow 
disability nor had he sought recent treatment for his right 
elbow.  When asked what medicine was provided for his elbow, 
he said "codeine." 

The service medical records reveal that, in December 1959, an 
X-ray study of the veteran's right elbow revealed a fissure 
fracture of the proximal radial head with no displacement.  
However, there is no indication in any of the remaining 
service medical records that this injury resulted in any 
chronic residuals.  Four formal physical examinations for 
service conducted thereafter in May 1960, April 1961, 
September 1961, and July 1962 contain no complaints, 
findings, diagnosis or history reflecting any form of chronic 
residuals of this earlier fissure fracture of the right elbow 
from September 1959.  Each of these examinations note that 
the veteran's upper extremities and musculoskeletal systems 
were normal.  In the accompanying report of medical history 
appended to the May 1960 service examination conducted eight 
months after the injury, the veteran himself indicated that 
he had no swollen or painful joints, no arthritis or 
rheumatism, no bone, joint, or other deformity, no lameness 
and no painful or trick shoulder or elbow.  The accompanying 
report of medical history completed by the veteran in 
conjunction with a service physical examination performed in 
September 1961, contained the identical reports as those just 
described; there was no complaint about the right elbow.  The 
physical examination for service separation in July 1962 is 
entirely negative for any chronic right elbow pain or other 
disability.  

Finally, a careful review of all clinical evidence on file 
from after service, including multiple private and VA 
physical examinations, fails to contain any complaint by the 
veteran of any continuing or chronic problem with his right 
elbow.  While the veteran has routinely complained of 
multiple orthopedic and other disabilities for which 
examinations and diagnostic studies have been performed, the 
Board is unable to locate a single reference to right elbow 
complaints or disability at any time over the intervening 
decades.  In January through March 1998, the veteran was 
provided a series of VA examinations and diagnostic studies 
in conjunction with his pending claims.  Complete physical 
examinations failed to reveal any current right elbow 
disability.  

Accordingly, and in the absence of any clinical evidence 
which shows or even suggests any form of present right elbow 
disability or chronic residual attributable to the veteran's 
documented fissure fracture of the right elbow during service 
in 1959, the veteran's claim for service connection for such 
disability is not well grounded.  The veteran himself has 
indicated that he has sought no recent treatment for the 
elbow and that he is unaware that there is any current 
diagnosis of right elbow disability.  In the absence of any 
current diagnosis of right elbow disability, the veteran's 
claim for service connection for such disability is not well 
grounded.  

Bladder Cancer:  In May 1997, the veteran filed multiple 
claims for service connection.  One was for bladder cancer 
but he failed to provide any reason or explanation of the 
basis for that claim.  During his hearing before the 
undersigned in February 2000, when asked why he felt bladder 
cancer should be service connected, the veteran stated 
"chemicals and things like that that were involved that I had 
to deal with."  

The service medical records are entirely silent for bladder 
cancer or any remotely associated types of disability.  There 
is similarly no clinical evidence of bladder cancer or any 
clinically related findings, treatment or diagnosis for many 
years after service.  The genitourinary system was noted as 
normal in multiple physical examinations on file.  

In February 1997, the veteran was noted to have presented 
with gross hematuria (blood in the urine).  A cystoscopic 
examination was performed and a large bladder tumor was 
identified.  An intravenous pyelogram was negative.  The 
veteran was admitted for transurethral resection of the 
bladder tumor.  The resected tumor was identified as 
involving transitional cell carcinoma (TCC).  This surgery 
was performed without any apparent or documented adverse 
incident.  Postoperatively, there has been no recurrence of 
tumor growth or other form of cancer identified.  In 
September 1997, a CT scan of the abdomen resulted in an 
impression of no evidence of metastatic disease although 
stable simple cysts within the liver were then identified.  A 
February 1998 VA urology examination noted the earlier 
surgery for removal of a TCC and indicated that he had no 
present residuals and that it would have no effect on his 
usual occupation or daily activities.  

The veteran's claim for service connection for bladder cancer 
or, more accurately, the residuals of an excised transitional 
cell carcinoma of the bladder is not well grounded because 
there is simply no evidence of such disease having onset 
during service or being in any way related to any incident, 
injury or disease of active service.  The veteran himself has 
presented no competent evidence which in any way relates the 
occurrence of a transitional cell carcinoma of the bladder in 
1997 to any incident, injury or disease of service from which 
he was separated some 34 years earlier.  With no evidence of 
service incurrence and with no evidence of any causal 
connection or nexus relating the remote onset of the 
transitional cell carcinoma to any incident of service, the 
veteran's claim for service connection for bladder cancer is 
not well grounded.  

Cardiac Disability:  The service medical records contain no 
complaint, finding, treatment or diagnosis of any form of 
heart disability.  Multiple formal physical examinations 
conducted during service noted that the heart was normal.  
Specifically, there are no notations or findings or any 
complaints of chest pain, high blood pressure, or coronary 
artery disease.  The physical examination for service 
separation in July 1962 noted that the heart was normal and 
blood pressure was recorded at 122/82.  The chest X-ray 
performed at service separation was negative as were the 
chest X-rays performed during all previous formal physical 
evaluations.  

There are no complaints or findings with respect to heart 
disability in any of the earliest post-service private 
treatment records on file.  The veteran was hospitalized at 
the Ballard Hospital in Seattle in November 1972 for what 
appeared to be an allergic giant hives reaction.  He had been 
at work and had become dizzy and started having some chest 
pain.  The veteran at that time reported that he had "had 
these attacks about six times or more in the last few years."  
He had been checked out in Boston and they could not find 
anything.  He had been checked out at Manhattan Beach and the 
doctor there had told him that it could be a muscle spasm.  
He had also been checked out in San Diego but nothing was 
ever derived in the nature of these attacks.  He did not 
collapse or become unconscious but was just weak and felt 
dizzy with chest pain on the left which was not excruciating.  
It was recorded that he had no history of coronary attacks in 
the past that he knew of or any heart trouble or lung 
trouble.  Physical examination revealed blood pressure as 
132/70 and the pulse was regular without deficit.  The heart 
rate and rhythm was regular with no gross murmurs and no 
evidence of failure.  The veteran was admitted for 
observation and care and this admission report did not result 
in any findings of cardiac disability.  The diagnosis was 
giant hives and acute chest pain of unknown etiology.  

During the veteran's hospitalization in January 1975 for a 
lifting injury, it was noted that a chest X-ray and EKG were 
within normal limits.  In November 1978, the veteran was 
noted to have high blood pressure but he took no medication.  
In April 1980, the veteran was seen for atypical chest pain.  
The veteran himself reported infrequent episodes back to 
1969, however, beginning in late February 1980, he started 
having more frequent episodes.  The pain was sometimes 
accompanied by weakness and shortness of breath but no nausea 
or diaphoresis.  He had recently been admitted to a private 
hospital but there had been no EKG changes and myocardial 
infarction had been ruled out.  Continued pain had resulted 
in a cardiac catheterization at which point the veteran was 
told he had a partial plugging of one vessel.  The following 
month in May 1980, it was noted that a recent cardiac 
catheterization was normal except for obstruction of the 
first diagonal.  It was noted that the veteran's pain was 
very atypical in lasting for hours and having no change with 
Nitroglycerin or Inderal or rest and in being unrelated to 
exertion.  His catheterization represented fairly minimal 
disease with the only significant lesion being a 75 percent 
first diagonal.  The doctor wrote that one might expect him 
to have EKG changes with pain if he had spasm.  It was 
believed very unlikely that this was angina pain.  An April 
1980 echocardiogram was interpreted as showing mild 
enlargement of the right ventricle.  Otherwise, quantitative 
measurements were within normal limits, the mitral and aortic 
valves were normal and there was no evidence of pericardial 
fluid.  

In July 1983, it was noted that the veteran had been admitted 
for workup in 1980 with a cardiac catheterization revealing 
an ejection fraction of 50 percent minimum posterior mitral 
valve prolapse and a 75 percent lesion of the first diagonal 
with a muscular bridge in the LAD.  A March 1983 ETT showed a 
1-millimeter ST depression and an echocardiogram was within 
normal limits and an upper GI showed esophageal motility 
disorder with a question of esophageal spasm.  He was treated 
prophylactically with Nitroglycerin and antacids.  In July 
1983, the veteran underwent another cardiac catheterization.  
Various other heart procedures were performed since that 
time.  

In November 1997 during an admission to a VA hospital, the 
veteran was noted to have a history of coronary artery 
disease with unstable angina, status-post percutaneous 
transluminal coronary angioplasty times two vessels in 1992 
with arthrectomy of the left anterior descending coronary 
artery.  He was status-post cardiac catheterization in 
December of 1996 which showed left anterior descending and 
diagonal disease.  He subsequently underwent additional 
angioplasty of the right coronary artery in December 1996.  A 
Thallium scan in December 1996 showed anterior wall moderate 
and small reversible defects.  He underwent additional 
angioplasty in January 1997 of the left anterior descending 
and first diagonal.  A Dobutamine echocardiogram in January 
1997 showed mild hypokinesis in the basal inferior-posterior 
segment of the wall motion, abnormalities consistent with 
prior myocardial infarction or current coronary artery 
disease in the right coronary artery distribution.  The 
diagnoses were hypertension, nephrolithiasis and depression.  
There was another catheterization in March 1997.  

In January 1998, the veteran was provided a VA examination.  
At that time, the veteran reported "that he was first 
bothered by coronary artery disease in 1980."  He stated that 
he experienced his first episode of chest pain "at age 
40 years" and that he had had a myocardial infarction in 
1992.  The VA physician had access to and reviewed the 
veteran's claims folder and conducted an examination which 
resulted in a diagnosis of atherosclerotic cardiovascular 
disease.  

In January 1998, a private physician (AY, a doctor of 
internal medicine) wrote that the veteran had been her 
patient for over five years.  She stated that he had PTSD 
related to service in Vietnam and that it was "quite likely 
that at least some of his cardiac disease is related to his 
psychiatric problems."  In testimony before the undersigned 
in February 2000, the veteran's only statement relating heart 
disease to service was that heart disease was caused by 
stress and that psychiatric disability was aggravating or 
causing heart disease.  

The veteran's claim for service connection for heart disease 
or disability is not well grounded because there is no 
evidence of any form of heart disease or disability or 
hypertension at any time during or within one year after 
service.  Hypertension is shown to have had onset at some 
time during the 1970's or later.  While the veteran is shown 
to have had atypical chest pain commencing approximately 10 
years after service in 1972, actual coronary artery disease 
which has since resulted in multiple surgical interventions 
is not shown to have been clinically identified until early 
1980, some 18 years after service separation.  However, no 
clinical or other competent evidence on file shows or even 
suggests that atherosclerotic cardiovascular disease or 
coronary artery disease or hypertension is in any way related 
to any incident, injury or disease of active service.  

While atypical chest pain clearly preceded clinical diagnoses 
of heart disease, such chest pain is also shown to have first 
manifested some 10 years after service and it is interesting 
to note that these early episodes of atypical chest pain were 
not related to any identifiable cardiovascular disease and 
the etiology was unknown.  The veteran himself apparently 
told the VA doctor conducting his January 1998 physical 
examination that coronary artery disease first occurred or 
was identified in 1980.  Finally, while the veteran's private 
internal medicine physician opined that it was likely that 
some of his cardiac disease was related to his psychiatric 
problems, she provided no basis for such casual connection 
and, as shall be discussed in the next section, the evidence 
does not warrant an allowance of service connection for PTSD.  

PTSD:  In addition to laws and regulations governing claims 
for service-connected disability provided above, it is also 
provided at 38 C.F.R. § 3.304(f) that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy or was a 
prisoner of war and the claimed stressor is related to either 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions, circumstances, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b).  

The American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) is 
incorporated into the VA Schedule for Rating Disabilities at 
38 C.F.R. § 4.125.  That regulation provides that if the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  

The service medical records contain no complaint, finding, 
treatment or diagnosis for PTSD or for any form of anxiety 
disorder or for any psychiatric abnormality at any time 
during service.  Each of the multiple formal service physical 
examinations on file note that the veteran was 
psychiatrically normal including the July 1962 examination 
for separation.  

While there are no records reflecting complaints or treatment 
for anxiety in the 1960's through the 1980's, as noted above, 
during an early 1975 VA hospitalization for back pain, the 
veteran was provided an MMPI resulting in the diagnosis of 
hysterical hypomanic and emotionally explosive personality.  
An outpatient treatment record from November 1978 again noted 
chronic low back pain with a questionable hysterical 
component.  

During the pendency of this appeal, the RO made multiple 
requests for copies of all of the veteran's service personnel 
records and all such records available have been collected 
for review .  Following the veteran's initial term of service 
from May 1957 to April 1961, the veteran was recalled to 
active service in October 1961.  Personnel records reveal 
that the veteran was assigned to the USS Charles E. Brannon 
(DE446) from October 1961 through July 1962.  His naval rate 
was GMG 3 (gunner's mate, guns, third class).  The veteran's 
DD Form 214 from this period of service reflects no award of 
decorations demonstrating combat with the enemy.  
Additionally, there were no wounds received as a result of 
action with enemy forces.  

While not reflected in the copies of the original service 
personnel records, the veteran submitted a certified copy of 
a DD Form 215, correction to DD Form 214, reflecting that the 
veteran was entitled to an award of the Armed Forces 
Expeditionary Medal with one Bronze Star (Quemoy-Matsu, 
Vietnam) and the award of the National Defense Service Medal.  
While the veteran submitted a statement accompanying this 
information arguing that the Bronze Star with his Armed 
Forces Expeditionary Medal should be accepted in lieu of the 
verification of an in-service stressor, the Board notes that 
it is well known that the Bronze Star granted in association 
with the Armed Forces Expeditionary Medal simply reflects a 
single device reflective of a subsequent award of the same 
medal.  That is, the Armed Forces Expeditionary Medal with 
one Bronze Star is reflective of the fact that the USS 
Brannon and its crew was twice in the coastal waters of 
Vietnam during a period of conflict thus meriting two 
Expeditionary Medal Awards.  Certainly, the Bronze Star 
Device is not a substitute for an award of the Bronze Star 
Medal (with or without V Device) and the Armed Forces 
Expeditionary Medal is not an award necessarily reflective of 
actual combat service.  

Additionally, there is on file a copy of a response from the 
service department retired records section which documents 
that the veteran's records failed to reveal that he was ever 
wounded or injured under conditions for which the Purple 
Heart Medal could be authorized or awarded.  

In May 1997, the veteran first filed a claim for service 
connection for PTSD.  He provided a statement that in mid-
1962 while aboard the USS Brannon, he and a group of sailors 
were dispatched aboard a smaller boat to go ashore in the 
area of "North West VietNam."  Upon reaching shore, all of 
the men departed the boat (leaving weapons behind) but the 
veteran was left in charge of the boat which he said weighed 
approximately six tons.  He wrote that he then saw some 75 
individuals aged approximately 8 to 18 years old standing on 
the rocks nearby.  He said they started jumping onto the boat 
to take the small arms which had been brought in the boat but 
not taken ashore by the remaining men.  He said a swell drew 
the boat back from the rocks and one of the boys slipped and 
the boat crushed his left leg "tibia and fibula."  He wrote 
that he attempted to render aid to this boy and carried him 
above the tide line and provided comfort but his eyes were 
"fixed and dilated" and he determined that the child was 
"going to die from blood loss."  He said there was a compound 
fracture of the leg from which he could see bones sticking 
out.  At this point, all of the remaining boat crew was 
already in the boat and he was ordered to get back in the 
boat and they departed.  As they departed, there were many 
armed men who could have killed the boat crew but who did 
not.  He said that the boat crew commander ordered everyone 
not to say a word about this incident when back aboard ship.  
When he was questioned by the captain as to incidents ashore, 
he followed orders and did not report the incident.  He also 
wrote that "since his heart surgery, four or five years ago" 
he has been very emotional about this incident.  

The veteran essentially confirmed this earlier statement in 
testimony before the undersigned at his personal hearing.  He 
reported that he went ashore on such duties on three 
occasions.  He also testified that "there are no records of 
what I was involved in.  I was given a direct command, never 
to speak about what I was involved in."  He said that there 
were no U. S. casualties during any of these three 
operations.  He testified that he had examined the deck logs 
of the USS Brannon during this period and there was no record 
confirming these operations.  He said that he contacted a 
chief boatswain's mate who had been aboard the Brannon at the 
time and obtained a statement but that this individual 
"wasn't really aware of what was going on."  He said that he 
had received diagnoses of PTSD and no other diagnoses but 
PTSD.  He stated that doctors had told him that his heart 
problem had actually exacerbated PTSD.  He said he had been 
fine for 30 to 36 years after service but only then had 
problems with PTSD.  

However, there are other reports of stressors on file which 
are not consistent with the above statement and testimony.  
Private records from the Northwest Hospital where the veteran 
was treated for a chief complaint of epigastric and chest 
pain in November 1993 contained the veteran's statement, as 
apparently reported to his internal medicine physician (AY), 
that he was a prisoner of war in "1963" while on active 
duty in the U. S. Navy.  He reported he was held prisoner for 
47 days.  While this record reflects treatment for epigastric 
and chest pain, and while there is no clear indication that 
the veteran was seen by a mental health care professional 
(although the record does indicate the veteran was seen by at 
least two other doctors), this record contains, among others, 
a diagnosis of PTSD relating to Vietnam experience.  Added to 
this typed statement is a handwritten notation that the 
veteran also has "somatization probably secondary to this 
[PTSD]."  

Private treatment records from March 1995 from the veteran's 
private internal medicine doctor (AY) contained the veteran's 
report of having a high stress level recently with his 
mother-in-law moving in, taxes to be done, some financial 
problems as well as a variety of other things.  The 
assessment, among others was hypertension, exacerbated by 
stressors but there was no diagnosis of PTSD.  In January 
1998, the veteran's internal medicine doctor (AY) wrote a 
statement on the veteran's behalf that he had been her 
patient for over five years.  She said he suffered from PTSD 
in relation to his service in Vietnam but provided no 
discussion whatsoever of the underlying basis for this 
opinion including any discussion of service-related stressors 
and their relation to any current symptoms.  

In January 1997, the veteran was hospitalized for cardiac 
catheterization.  The record of this hospitalization contains 
diagnoses of heart disease and depression.  

There are VA outpatient treatment records on file revealing 
that the veteran participated in a PTSD treatment group in 
1997.  All of these records are authored by an "MSW intern" 
and/or a "CISW, Coordinator PCT."  All but one of these 
treatment records contain no discussion of the veteran's 
reported stressors related to service in Vietnam.  None of 
these records contains any discussion of currently identified 
PTSD symptoms (in accord with or as identified in the DSM-IV) 
and/or any relation of current symptoms to reported stressors 
from Vietnam service.  Each of these records assessed chronic 
PTSD and depression.  In July 1997, the veteran reported 
frustration with medical and financial issues and was very 
fearful about his heart condition.  Another record from the 
same month notes that he discussed his current health and 
physical ailments.  However, in July 1997, a record notes 
that the veteran "spoke spontaneously about some of his 
experiences during captivity in Vietnam...."  In July 1997, a 
VA "PCT" psychiatrist wrote a letter for the veteran saying 
that he carried a diagnosis of PTSD.  This letter went on to 
describe common symptoms of PTSD in accordance with the DSM-
IV but this letter did not identify or discuss any current 
symptoms or reported stressors of the veteran and did not 
relate any current symptoms to any stressors which the 
veteran had reported.  

In May 1997, VA treatment records associated with the 
veteran's ongoing care for heart disease contained a 
diagnosis of adjustment reaction with prolonged depressive 
reaction and unspecified psychosis.  

In July 1997, the veteran was also seen by a physician of the 
Arizona Department of Economic Security.  This physician's 
specialty was not identified but it appears that he was a 
psychologist or psychiatrist.  The report notes that the 
veteran brought with him a VA report documenting a diagnosis 
of PTSD.  The veteran reported all of his physical ailments 
including that he had recently had surgery for bladder 
cancer.  The veteran reported that he had various physical 
ailments which increased in 1994 and, at that time, he began 
having symptoms of PTSD as well.  He reported difficulty 
sleeping and nightmares.  The veteran reported to this 
physician that he served in the "Marine Corps" and the doctor 
wrote that "apparently while in Vietnam [the veteran] 
experienced a great deal of violence."  This report contains 
no discussion of any specific stressors other than these 
statements.  The diagnoses were PTSD and depression-major 
affective disorder, depressed and dysthymia.  

VA outpatient treatment records from October 1997 discussed 
the veteran's ongoing psychiatric complaints and note that 
the veteran had PTSD but also that he had numerous somatic 
complaints and concerns.  A mental status evaluation noted 
that the veteran was alert and oriented but there were 
questionable somatic delusions with no hallucinations.  

Another VA outpatient treatment record from March 1998 
contains a general mental health note that the veteran was 
having problems with depression.  The assessment was that, in 
processing his depression, it appeared that the veteran's 
depression was due to physical problems.  

In April 1998, the veteran was referred from his PCT group 
for diagnostic evaluation.  During the interview, the veteran 
described the stressful incident where he went ashore with a 
boat team and a young Vietnamese was injured and he "believes 
killed."  This is the only stressful incident related to 
service which the veteran described during this interview.  
The veteran's post service employment was discussed and it 
was noted that he had once been sentenced to two 5-year 
prison terms for mail fraud.  He argued that he did not break 
the law but that a combination of politics and business 
reversal resulted in his incarceration.  It was noted that he 
suffered heart disease and cancer and considered himself to 
be disabled by illness and PTSD.  It was reported that the 
veteran was bothered by daily crying spells associated with 
sentimental thoughts.  He had used alcohol to excess in the 
past and was frequently arrested for brawling.  MMPI testing 
revealed a profile in which the veteran may have been 
converting anxiety to physical symptoms and suggested a 
disturbance of affect, particularly depression.  Analysis 
also suggested that the veteran was overstating his degree of 
distress to both himself and others.  Also indicated were 
manifestations of somatic complaints and that he may report 
some which have no apparent organic basis.  Most subscales 
dealing with somatic complaints were elevated.  MCMI testing 
suggested anxiety and dysthymia.  The integrated impression 
was that the veteran reported a broad spectrum of 
psychological complaints and was seeking assistance.  His 
personality functioning had probably been stable for years 
and was best summarized as personality disorder not otherwise 
specified.  There was no finding, diagnosis or assessment of 
PTSD.  

In February 1998, the veteran was provided with a VA 
psychiatric examination specifically in connection with his 
pending claim.  The claims folder was available and reviewed.  
The veteran reported that he did not have symptoms of PTSD 
"until 1996 and when he had a second episode of severe heart 
disorder."  In his interview, the veteran related his 
experience of accompanying a landing party on an island "that 
was held by Vietcong.  There was fighting, he witnessed a 
death, and has been unable to rid himself of that particular 
memory...."  This was the only stressor cited.  He described 
himself as an individual who rarely expressed emotion, 
particularly of the negative sort.  He believed he had always 
been a "high stress" (quotes in original) individual.  The 
physician wrote that the veteran attended a PTSD group at 
this VA facility and that he found it appealing.  He wrote 
that the veteran also took pains to point out that there was 
virtually nothing else in his life that had meaning for him.  
He did not speculate on what he would do or how he would 
spend his time if he did not considered himself a PTSD 
individual.  The veteran did not believe that there was any 
likelihood of his morbid obsession about the wartime episode 
diminishing in impact.  The physician wrote that the veteran 
did not find it as much intrusive in life function, which has 
been reduced to virtually none at all and, in fact, the 
veteran seemed to find a particular reason for going on as 
the person living in the PTSD role.  Mental status 
examination revealed the veteran welcomed the opportunity to 
relate in exhaustive detail the episode in the contested 
amphibious operation.  He seemed to welcome the occasion for 
sharing cherished material.  Speech was appropriate, 
coherent, and fluent and mood was somewhat down and thought 
processing and content were within normal limits.  The Axis I 
diagnosis from examination was that the veteran was suffering 
from depression, dysthymic in form and persistent.  This 
appeared related to his physical problems, heart disease in 
particular.  The references to his military experience 
appeared to be more a source of satisfaction and a basis for 
finding meaning in life than any authentic distress or pain.  
Under Axis IV, the physician wrote that the veteran was 
confronted with stressors which were essentially internal in 
origin, psychic, and physical.  "Relevance to military 
experiences do not appear supporting of a PTSD diagnosis."  

A June 1998 VA mental health assessment discussed the 
veteran's current symptoms and noted past diagnoses of PTSD 
and depression and rule out delusional disorder.  MMPI 
testing from April 1998 was reviewed.  Some paranoia was 
evident.  Mood was mostly depressed.  The assessment from 
this evaluation was schizo-affective disorder.  

In July 1998, a chief boatswain's mate wrote that he had 
served with the veteran aboard the USS Brannon in 1962.  He 
reported that most of this period, they were home ported at 
Pearl Harbor, Hawaii, and deployed in the Western Pacific.  
They operated from Subic Bay, Philippines.  He reported that 
the Brannon made two patrols along the southwest coast of 
Vietnam with a mission to stop men and materials being moved 
into South Vietnam by small boat.  This was accomplished by 
stopping and searching vessels and by foot patrols on the 
many small islands in the area.   

Because the veteran has received diagnoses of PTSD, his claim 
must be considered to be well grounded.  All relevant 
evidence has been collected, the veteran has been provided 
the opportunity to provide any evidence and argument he might 
have, and he has been examined and evaluated.  The duty to 
assist has been fulfilled and no further development is 
necessary.  

The evidence on file clearly reveals that the veteran did not 
serve in combat with the enemy.  He has no documented 
objective award or decoration reflecting combat service and 
two awards of the Armed Forces Expeditionary Medal do not 
reflect combat service.  The service department specifically 
recorded that the veteran had not been awarded a Purple Heart 
Medal.  Moreover, specifically in reference to the single 
stressor reported by the veteran to VA physicians in 
conjunction with his current claim regarding a single 
occasion of going ashore on a southern Vietnamese island with 
a naval crew, this stressor as most often related by the 
veteran does not essentially involve combat.  The central 
theme of this stressor is that a Vietnamese boy was 
accidentally injured and possibly killed but, as reported on 
various occasions by the veteran, this stressor does not 
involve actual combat although the veteran intimated that a 
combat situation might have occurred but did not.  
Accordingly, the veteran is not entitled to the relaxed 
evidentiary standards contained in 38 U.S.C.A. § 1154(b) 
(West 1991).  

Because the veteran did not serve in combat with the enemy, 
there must be credible supporting evidence that the claimed 
stressor occurred.  38 C.F.R. § 3.303(f).  However, no 
stressor reported by the veteran in support of a valid 
diagnosis of PTSD has been so corroborated.  The veteran's 
earlier reported stressors to private health care providers 
and apparently to VA health care providers operating the PCT 
counseling group that he fought in Vietnam for one year, that 
he joined the Marines and fought in Vietnam, and that he was 
captured by the Vietcong and held for up to 47 days and 
tortured are not only unverified but entirely lacking in 
credibility considering that all service personnel records 
have been collected and there is simply no corroboration of 
these statements which would most certainly be corroborated 
if true.  The Board also finds it noteworthy that the veteran 
never reported these more obviously combat-related stressors 
in later formal interviews with a VA psychologist and 
psychiatrist which certainly would have benefited his claim 
if true.  These earlier uncorroborated and incredible 
statements do not support a finding that the veteran served 
in combat with the enemy nor do they serve as a valid 
stressors in conjunction with a valid diagnosis of PTSD for a 
noncombat veteran in accordance with 3.304(f).  

While the veteran's more consistently reported stressor 
statement of a single instance of going ashore where he 
witnessed a Vietnamese boy accidentally injured is certainly 
more consistent with the objective evidence on file and is, 
to a degree, consistent with the statement submitted in the 
veteran's behalf by the retired chief boatswain's mate, the 
fact is that the purportedly stressful part of this incident 
also is not supported by credible supporting evidence.  While 
the chief wrote that the USS Brannon did make two patrols 
along the southwest coast of Vietnam (which is consistent 
with two awards of the expeditionary medal) and did put 
personnel ashore who performed foot patrols on islands in the 
area, he did not corroborate that the veteran participated in 
any of these actions or that the veteran witnessed the injury 
of a Vietnamese youth.  While the veteran as a third class 
gunner's mate would have had the small arms and other weapons 
training sufficient to make him a possible candidate for such 
a mission, the fact remains that this incident remains 
entirely uncorroborated by any objective evidence.  

Multiple requests for service personnel records were made and 
it appears that all available records have been collected for 
review.  While the ship's log for the USS Brannon is not on 
file, the veteran testified at his personal hearing that he 
had personally examined the ship's deck logs during the 
relevant period of time and that there was nothing in that 
record to verify his reported stressor.  It is certainly 
reasonable to assume that had any information been contained 
in those records that would have supported the veteran's 
claim, he would have submitted copies of such records in his 
own behalf.  He did not do so.  The veteran has not 
identified the existence of any other objective evidence 
which would corroborate this stressor.  Accordingly, there is 
no corroboration of any reported stressor as required in 
claims for service connection for PTSD for noncombat veterans 
by 38 C.F.R. § 3.304(f).  

While the RO denied the veteran's claim for service 
connection for PTSD essentially on the basis of no 
corroborated stressor, and while the Board concurs with that 
finding, the Board also finds that a preponderance of the 
evidence is against a clinical diagnosis of PTSD.  A careful 
review of the clinical evidence on file reveals that 
diagnoses of PTSD contained in records of the veteran's 
treatment at the Northwest Hospital in Tucson, Arizona and, 
in conjunction with his treatment there, with a private 
doctor of internal medicine (AY) are questionable because 
those clinical records only describe stressors as reported by 
the veteran as having served in combat in Vietnam and as 
having been taken prisoner of war by the enemy for periods of 
up 47 days, facts which the Board finds are not corroborated 
and to be entirely incredible.  Moreover, the clinical 
records containing these diagnoses simply fail to 
specifically identify current symptoms of PTSD and to relate 
those symptoms to specific stressors from service in 
accordance with the DSM-IV.  Similarly, VA records of the 
veteran's participation in a PTSD counseling group and the 
written statement submitted by a VA psychiatrist in 
conjunction with that counseling group in July 1997 also fail 
to specifically identify current symptoms of PTSD and to 
relate those symptoms to events of service in accordance with 
accepted diagnostic procedures as outlined in the DSM-IV.  
Neither that physician's statement nor any records of the 
veteran's participation in the PTSD counseling group contain 
any significant discussion of stressors relied upon to 
support a valid diagnosis of PTSD and the one counseling 
group record indicating that the veteran suffered from PTSD 
symptoms attributable to his "captivity" again refers to his 
likely report of being a POW which is not corroborated and 
which is not credible.  

On the other hand, two separate reports of VA psychiatric and 
psychological examinations conducted in February and April 
1998, during each of which the veteran only reported the 
single incident of a Vietnamese youth being injured 
(a stressor which the Board finds to at least be plausible 
although not corroborated) resulted in diagnoses which did 
not include PTSD.  The February 1998 psychiatric examination, 
in consideration of the entire claims file and an interview, 
resulted in a finding that the veteran's recollection from 
service were essentially cherished material which provided a 
source of satisfaction and the diagnosis was not PTSD but 
depression/dysthymia which was clearly causally related to 
his physical problems, heart disease in particular.  The 
April 1998 psychological evaluation included testing 
indicative of over-reporting of symptoms and indicative of 
somatic complaints and resulted in an impression of a 
personality disorder not otherwise specified and no diagnosis 
of PTSD.  In each documented case where the veteran was 
formally examined and where he reported only the single 
stressor involving the injured Vietnamese youth (and did not 
report other stressors found to lack credibility), there was 
no diagnosis of PTSD.  An outpatient mental status evaluation 
from July 1998 noted the veteran's past multiple diagnoses 
and resulted in a finding of a schizo-affective disorder and 
no finding of PTSD.  

Accordingly, a preponderance of the evidence on file is 
against a finding of a proper diagnosis of PTSD in accordance 
with the DSM-IV as incorporated into the Schedule of Rating 
Disabilities at 38 C.F.R. § 4.125(a).  Therein, it provides 
that if a diagnosis does not conform to DSM-IV or is not 
supported by the findings, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  In 
this case, the earliest diagnoses of PTSD were based on 
stressors which are not corroborated and, to the extent they 
are based on reported stressors of lengthy periods of combat 
in Vietnam, or service with the Marines, or incarceration as 
a POW and torture, are incredible.  In developing this claim, 
the veteran was then referred for a psychiatric evaluation 
with access to the entire claims folder and that evaluation 
specifically ruled out a diagnosis of PTSD and found instead 
that the veteran had dysthymia and depression related to 
significant physical disability which is itself unrelated to 
military service.  This finding is certainly consistent with 
various other treatment records on file which corroborate 
that the veteran has depression associated with his multiple 
physical disabilities.  This conclusion is also supported by 
the fact that the veteran did not file a claim for service 
connection for a psychiatric disorder until such time as he 
considered himself to be disabled from multiple physical 
ailments and the veteran himself reported during his February 
1998 psychiatric examination that he did not have symptoms of 
PTSD until he had his second episode of severe heart problems 
in 1996.  Accordingly, in the absence of any objectively 
demonstrated stressor in support of a diagnosis of PTSD, and 
because a preponderance of the evidence on file is against a 
diagnosis of PTSD, the veteran's claim for service connection 
for this disorder must be denied.  

III.  Total Disability Rating Based Upon
Individual Unemployability (TDIU)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, it shall be rated 
at 60 percent or more, and if there are two or more 
disabilities, there is at least one disability rated at 
40 percent or more and sufficient additional disability to 
bring the combined disability rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 3.340, 3.341.  

The veteran in this case has no service-connected disability.  
Accordingly, an award of TDIU would not be warranted under 
any circumstances.   


ORDER

The application to reopen a claim for service connection for 
a left eye injury is denied.  

The application to reopen a claim for service connection for 
a back injury is denied.  

Entitlement to service connection for right eye blepharitis 
is denied.

Entitlement to service connection for the residuals of a 
right elbow injury is denied.

Entitlement to service connection for bladder cancer is 
denied.  

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

